26 N.J. Super. 598 (1953)
98 A.2d 604
JOSEPH SIMON, PETITIONER-RESPONDENT,
v.
R.H.H. STEEL LAUNDRY, INC., RESPONDENT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued July 6, 1953.
Decided July 9, 1953.
Before Judges COLIE, LEYDEN and GRIMSHAW.
Mr. Robert Shaw argued the cause for appellant (Messrs. Shaw, Hughes & Pindar, attorneys).
Mr. Mortimer Wald argued the cause for respondent.
PER CURIAM.
The judgment under appeal is affirmed for the reasons expressed in the opinion of Judge Drewen in the Hudson County Court, reported in 25 N.J. Super. 50 (Cty. Ct. 1953).